DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 01/11/2021 with respect to independent claims 1, 11, 11, and 13 regarding the new amendments to independent claims 1, 10, 11, and 13 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claims 2 – 9 and 12 are not allowable for being dependent on independent claims 1 and 11 which is not allowable for the reasons discussed above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, 10, 11, and 13 is/are rejected under 35 U.S.C. 102b as being anticipated by Ikemoto US Publication No. 2015/0281559.

Regarding claim 1 Ikemoto discloses of Fig. 1 – 8, of applicant’s a focus detection apparatus configured to perform a focus detection using a pixel signal obtained by photoelectrically converting light passing through different pupil areas in an imaging optical system (paragraph 0021 – 0023 a focus detection apparatus 10 is configured to perform a focus detection using a pixel 13 signals obtained by photoelectrically converting light passing through different pupil areas in an imaging optical system 20), the focus detection apparatus comprising: an acquirer configured to acquire the pixel signal (paragraph 0025 – 0026 distance detecting device 40 CPU is an acquirer configured to acquire the pixel signals 11 and 12); a signal generator configured to generate a plurality of focus detection signals corresponding to the different pupil areas using the pixel signal (paragraph 0025 – 0026 distance detecting 

Ikemoto further discloses of applicant’s and a focus detector configured to perform a first calculation process to calculate a detected defocus amount based on the plurality of focus detection signals, and to perform, after the first calculation process, a second calculation process to correct the detected defocus amount, which is calculated by the first calculation process, based on a phase transfer function corresponding to the different pupil areas (paragraph 0033 – 0034 the photoelectric conversion unit 11 in each of the pixels 13 is configured to receive a luminous flux having mainly passed through the pupil region 81. A first signal S1 corresponding to the luminous flux having passed through the pupil region 81 is acquired and a second signal S2 corresponding to the luminous flux having passed through the pupil region 81 is acquired. Paragraph 0039 correlation calculations are performed by displacing one signal of a pair of signals (S1 and S2) in the x-direction, and a displaced amount with a highest correlation may thus be calculated. A defocus amount is acquired from the calculated displaced amount. Paragraph 0043 – 0047 of a distance detecting device 40, the signal processing unit 42 performs an image signal correction process on the first signal S1 and the second signal S2. As a result, corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2. The filter generation unit 44 generates an image-signal correction filter based on the provisional displaced amount calculated where (paragraph 0061) corrected signals CS1 and CS2 are calculated from the first 1 and the second signal S2 defocus amounts and the modulation and phase transfer functions. Paragraph 0068 – 0069 of a defocus amount  ΔL = dL/(w – d), d is a displaced amount, ΔL is a distance between the exit pupil 21 and the image pickup device 10, and w is a baseline length. A conversion coefficient that associates a displaced amount d and a defocus amount  ΔL may be calculated in advance, and the detected displaced amount and the conversion coefficient may be used to calculate the defocus amount  ΔL such that the distance detecting device 40 is a focus detector configured to perform a first defocus amount calculation process to calculate a detected defocus amount based on the plurality of focus detection signals S1 and S2, and to perform, after the first defocus amount calculation process, a second calculation process to correct the detected defocus amount, by calculating ΔL using the conversion coefficient that associates a displaced amount d, where the displaced amount is calculated by the first defocus amount calculation process, based on a phase transfer function corresponding to the different pupil areas pair of signals S1 and S2).

Regarding claim 5 Ikemoto further discloses of applicant’s wherein the focus detector calculates the corrected defocus amount based on the detected defocus amount and a correction coefficient, and wherein the correction coefficient is calculated based on a spatial frequency band of a focus detection signal (paragraph 0021 the imaging apparatus 10 includes a driving mechanism for causing the imaging optical system 20 to focus and (paragraph 0091) provide a displaced amount between the target of imaging and a focal point position of an imaging optical system. Paragraph 0045 - 0046 the signal processing unit 42 performs an image signal correction process 1 and the second signal S2. As a result corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2 where (paragraph 0057 - 0059) corrected signals CS1 and CS2 are calculated from the first signal S1 and the second signal S2 defocus amounts and the filters, which limits the band of a space frequency, which are applied to the first signal S1 and the second signal S2 and where (paragraph 0069) conversion coefficient that associates a displaced amount d and a defocus amount are calculated such that the focus detector calculates the corrected defocus amount CS1 and CS2 based on the detected defocus amount and a conversion correction coefficient, and wherein the conversion correction coefficient is calculated based on a spatial frequency band of a focus detection signal because the corrected signals CS1 and CS2 are calculated from the first signal S1 and the second signal S2 defocus amounts and the filters, which limits the band of a space frequency, are all use to calculate the distance to the target in imaging).

Regarding claim 8 Ikemoto further discloses of applicant’s wherein a shape of the focus detection signal is determined based on at least one of a spectral sensitivity characteristic of an image sensor, a lens frame of the imaging optical system, and a diaphragm frame in the imaging optical system (paragraph 0040 different characteristics result in different shapes of the signals S1 and S2 is acquired in correspondence with the signal Sj and varies in accordance with an optical aperture characteristic such that a shape of the focus detection signals S1 and S2 is determined based on at least one of a diaphragm frame of the optical aperture characteristic in the imaging optical system 20), a spectral sensitivity characteristic of an image sensor, and a lens frame of the imaging 

Regarding claim 10, claim 10 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 11, claim 11 is rejected for being fully encompassed by the reasons found in rejected claim 1 above.

Regarding claim 13, claim 13 is rejected for being fully encompassed by the reasons found in rejected claim 1 above and where Ikemoto further discloses the additional claim limitation of applicant's a non-transitory computer-readable storage medium storing a program that causes a computer in a focus detection apparatus to execute a focus detection method configured to perform (paragraph 0025 a non-transitory computer-readable storage medium storing a program that causes a computer CPU in a focus detection apparatus 10 to execute a focus detection method configured to perform).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto US Publication No. 2015/0281559 in view of Kojima US Publication No. 2011/0052174.

Regarding claim 2 Ikemoto further discloses of applicant’s wherein the focus detector calculates the corrected defocus amount based on the detected defocus amount and a correction coefficient, and wherein the correction coefficient is set to a value of the detected defocus amount (paragraph 0021 the imaging apparatus 10 includes a driving mechanism for causing the imaging optical system 20 to focus and (paragraph 0091) provide a displaced amount between the target of imaging and a focal point position of an imaging optical system. Paragraph 0045 - 0046 the signal processing unit 42 performs an image signal correction process on the first signal S1 and the second signal S2. As a result corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2 where (paragraph 0057 - 0059) corrected signals CS1 and CS2 are calculated from the first signal S1 and the second signal S2 defocus amounts and the filters, which limits the band of a space frequency, which are applied to the first signal S1 and the second signal S2 and where 

Ikemoto discloses a method of focusing to an image distance using a defocus amount calculated from conversion coefficients but does not expressively disclose the correction coefficient is set to be small when an absolute value of the detected defocus amount is large and to be large when the absolute value is small;

Kojima teaches a method of focusing where the weighting coefficients for the photometry areas are large for small defocus amounts and small for large defocus amounts. Kojima teaches of Fig. 1 – 7B, of applicant’s the correction coefficient is set to be small when an absolute value of the detected defocus amount is large and to be large when the absolute value is small (paragraph 0049, Fig. 7A shows a table that for the weighting coefficients for the photometry areas that the weighting correction coefficient is set to be small when an absolute value of the detected defocus amount is large and the weighting correction coefficient is set to be large when the absolute value is small). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ikemoto in a manner similar to Kojima. Doing so would result improving Ikemoto invention in a similar way as Kojima – namely the ability to provide a method of focusing where the weighting coefficients for the photometry areas are large for small defocus amounts and small for large defocus amounts, in Kojima invention, to the method of focusing to an image distance using a defocus amount calculated from conversion coefficients in Ikemoto invention.

Regarding claim 12 of applicant’s wherein the focus detection step calculates the corrected defocus amount based on the detected defocus amount and a correction coefficient, and wherein the correction coefficient is set to be small when an absolute value of the detected defocus amount is large and to be large when the absolute value is small. Claim 12 is rejected for the reasons found in rejected claims 2 and 11 above.

Claim 3, 4, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto US Publication No. 2015/0281559 in view of Matsuo et al US Publication No. 2013/0016274.

Regarding claim 3 Ikemoto further discloses of applicant’s wherein the focus detector calculates the corrected defocus amount based on the detected defocus amount and a correction coefficient (paragraph 0021 the imaging apparatus 10 includes a driving mechanism for causing the imaging optical system 20 to focus and (paragraph 0091) provide a displaced amount between the target of imaging and a focal point position of an imaging optical system. Paragraph 0045 - 0046 the signal processing unit 42 performs an image signal correction process on the first signal S1 and the second signal S2. As a result corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2 where (paragraph 0057 - 0059) corrected signals CS1 and CS2 are calculated from the first signal S1 and the second signal S2 defocus amounts and the filters, which limits the band of a space frequency, which are applied to the first signal S1 and the second signal S2 and where (paragraph 

Ikemoto discloses a method of focusing to an image distance using a defocus amount calculated from conversion coefficients but does not expressively disclose the correction coefficient is calculated based on a focus detection position on an image sensor;

Matsuo et al teaches a method of determining the correction coefficients for pixel positions for focus detection. Matsuo et al teaches of Fig. 1 – 9, of applicant’s the correction coefficient is calculated based on a focus detection position on an image sensor (paragraph 0089 – 0093 the received light amount correction coefficients are set in association with all necessary pixel positions for focus detection, or one received light amount correction coefficient are set for each AF area of an imager such that the correction coefficient is calculated based on a focus detection position on an image sensor). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Ikemoto in a manner similar to Matsuo et al. Doing so would result improving Ikemoto invention in a similar way as Matsuo et al – namely the ability to provide a method of determining the correction coefficients for pixel positions for focus detection, in Matsuo et al invention, to the method of focusing to an image distance using a defocus amount calculated from conversion coefficients in Ikemoto invention.

1 and the second signal S2. As a result corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2 where (paragraph 0057 - 0059) corrected signals CS1 and CS2 are calculated from the first signal S1 and the second signal S2 defocus amounts and the filters, which limits the band of a space frequency, which are applied to the first signal S1 and the second signal S2 and where (paragraph 0069) conversion coefficient that associates a displaced amount d and a defocus amount are calculated. Matsuo et al in paragraph 0089 – 0093 in the fig. 7A table of received light amount correction coefficients are differed by f-number).

Regarding claim 6 the combination of Ikemoto in view of Matsuo et al further teaches of applicant’s wherein the focus detector calculates the corrected defocus amount based on the detected defocus amount and a correction coefficient, and wherein the correction coefficient is calculated based on a color of a focus detection signal (Ikemoto in paragraph 0021 the imaging apparatus 10 includes a driving 1 and the second signal S2. As a result corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2 where (paragraph 0057 - 0059) corrected signals CS1 and CS2 are calculated from the first signal S1 and the second signal S2 defocus amounts and the filters, which limits the band of a space frequency, which are applied to the first signal S1 and the second signal S2 and where (paragraph 0069) conversion coefficient that associates a displaced amount d and a defocus amount are calculated. Matsuo et al in paragraph 0069 - 0073 of a pixel arrangement in an image pickup unit 22, green pixels are used for auto focus L pixels where (paragraph 0089 – 0093) the received light amount correction coefficients are set in association with all necessary pixel positions for focus detection such that the correction coefficient is calculated based on a color of a focus detection signal).

Regarding claim 9 of the combination of Ikemoto in view of Matsuo et al, Matsuo et al further teaches of applicant’s further comprising lens information acquirer configured to acquire lens information from the imaging optical system, wherein the focus detector corrects the corrected defocus amount based on the lens information (paragraph 0049 the interchangeable lens 12 is provided with a received light amount correction memory 17. The received light amount correction memory 17 stores lens-side information used for correcting the amount of received light of an AF pixel or the like .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto US Publication No. 2015/0281559 in view of Ishida et al US Patent No. 4,904,854.

Regarding claim 7 Ikemoto further discloses of applicant’s wherein the focus detector calculates the corrected defocus amount based on the detected defocus amount and a correction coefficient, and wherein the correction coefficient is calculated based on the detected defocus amount (paragraph 0021 the imaging apparatus 10 includes a driving mechanism for causing the imaging optical system 20 to focus and (paragraph 0091) provide a displaced amount between the target of imaging and a focal point position of an imaging optical system. Paragraph 0045 - 0046 the signal processing unit 42 performs an image signal correction process on the first signal S1 and the second signal S2. As a result corrected signals CS1 and CS2 are generated from the defocus amount of the first signal S1 and the second signal S2 where (paragraph 0057 - 0059) corrected signals CS1 and CS2 are calculated from the first signal S1 and 2 defocus amounts and the filters, which limits the band of a space frequency, which are applied to the first signal S1 and the second signal S2 and where (paragraph 0069) conversion coefficient that associates a displaced amount d and a defocus amount are calculated);

Ikemoto discloses a method of focusing to an image distance using a defocus amount calculated from conversion coefficients but does not expressively disclose the correction coefficient is calculated based on a sign of the detected defocus amount;

Ishida et al teaches a method of the correlation calculation is calculated based on the forward and rearward direction on the lens. Ishida et al teaches of Fig. 1 – 10, of applicant’s the correction coefficient is calculated based on a sign of the detected defocus amount (column 16, line 15 – 40 when a flag MMBF indicating a direction of rearward drive of the lens is not set, a direction of forward drive of the lens is employed, the program flow proceeds to step #205 at which the above described correlation calculation is performed. However, when the flag MMBF is set, namely the direction of rearward drive of the lens is employed, the program flow proceeds to step #215 at which correlation calculation is performed. The correlation calculation of step #215 is different from that of step #205 (column 15, line 34 – 44) at the time of focus detection for storing defocus amounts such that the correction coefficient correlation calculation is calculated based on the forward and rearward direction sign of the detected defocus amount in the forward and rearward directions). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696